UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4266


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRAIG LEWIS SHAW, a/k/a Large,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cr-00181-F-1)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Craig     Lewis    Shaw       appeals       his    convictions,        and   87-month

concurrent sentences, for possession with intent to distribute

28 grams or more of cocaine base (crack), a quantity of cocaine,

and   a   quantity      of    marijuana     (Count        1),    and    possession     of    a

firearm by convicted a felon (Count 3).                         On appeal, counsel for

Shaw filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious issues for

appeal and acknowledging Shaw’s waiver of appellate rights but

questioning       whether           the    district           court’s       sentence     was

substantively      reasonable.             Shaw         has    not     filed   a   pro      se

supplemental brief despite notice of his right to do so.                                 The

Government has moved to dismiss the appeal as barred by the

appellate waiver included in Shaw’s plea agreement.

      Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2012).                             United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135

S. Ct. 1579 (2015).                 A waiver will preclude an appeal of “a

specific issue if . . . the waiver is valid and the issue being

appealed is within the scope of the waiver.”                          Id.   A defendant’s

waiver     is    valid         if     he   agreed         to     it     “knowingly       and

intelligently.”          United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).             Whether a defendant validly waived his right



                                              2
to appeal is a question of law that we review de novo.                 United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).

     Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Shaw knowingly and

voluntarily    waived   his   right   to   appeal    his    conviction   and

sentence.     The sentencing claim raised on appeal clearly falls

within the scope of this broad waiver.         Therefore, we grant the

motion to dismiss and dismiss Shaw’s appeal.               We have reviewed

the entire record in accordance with Anders and have found no

meritorious issues for appeal outside the scope of the waiver.

We also deny Shaw’s motion to relieve his counsel.

     This court requires that counsel inform Shaw, in writing,

of the right to petition the Supreme Court of the United States

for further review.      If Shaw requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Shaw.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in    the    materials   before

this court and argument would not aid the decisional process.



                                                                  DISMISSED



                                      3